Detailed Action
This is the first office action on the merits for US application number 16/877,665.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant’s election of species f) of Figs. 11-12 in the reply filed on January 26, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). 
Applicant indicated that claims 16-19 read on the elected species. Accordingly, claims 1-15 and 20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 26, 2022.

Claim Objections
Claim(s) 16 is/are objected to because of the following informalities:  
Claim 16 line 1 should read “bone closure strap device for securing bone portions, the bone closure strap device comprising:”.  
Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Golds (US 5,356,417, hereinafter “GoldsA”).
As to claim 16, GoldsA discloses a bone closure strap device (Figs. 5-9) capable of use for securing bone portions (col. 2 lines 56-57, col. 3 lines 50-54, col. 6 lines 9-11, col. 7 lines 1-5), the bone closure strap device comprising: a two-part securing member (52, 56) with a first portion (56) and a second portion (52), the first portion is removably connected to the second portion (Figs. 5-9), the second portion includes at least one strap receiving hole (54); and a strap (12, 60) capable of use for looping around the bone portions (Figs. 5 and 6, col. 2 lines 56-57, col. 3 lines 50-54, col. 6 lines 9-11, col. 7 lines 1-5), the strap being further capable of being inserted into the at least one strap receiving hole (Figs. 5-9), the strap being further capable of being secured in the at least one strap receiving hole by the first portion (Figs. 5-9).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over GoldsA in view of Golds et al. (US 5,356,412, hereinafter “GoldsB”).
As to claims 17 and 18, GoldsA discloses the invention of claim 16 as well as the first portion including a plurality of teeth (72) capable of use for securing the strap in the at least one strap receiving hole (Figs. 8 and 9, col. 6 lines 31-35). As to claim 18, GoldsA discloses that the first portion further includes a pair of hooks (62s) capable of use for removably connecting to the second portion (Figs. 5-9, col. 6 lines 14-17).
GoldsA is silent to the plurality of teeth being a plurality of spikes configured for piercing and extending through the strap. 
GoldsB teaches a similar bone closure strap device (Fig. 11) comprising: a two-part securing member (84, 88) with a first portion (88) and a second portion (84), the second portion includes at least one strap receiving hole (86); and a strap (12, 12a) capable of being inserted into the at least one strap receiving hole and being secured in the at least one strap receiving hole by the first portion (Fig. 11); wherein the first portion includes a plurality of spikes (92) capable of use for piercing and extending through the strap (Fig. 11, col. 7 lines 53-60) capable of use to secure the strap in the at least one strap receiving hole (Fig. 11). GoldsB teaches that the embodiment of Fig. 11 with 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the plurality of teeth for securing the strap in the at least one strap receiving hole as disclosed by GoldsA to be a plurality of spikes configured for piercing and extending through the strap as taught by GoldsB in order to provide a known alternative structure for securing the position of the strap (GoldsB col. 7 lines 57-60). That is, GoldsA discloses the claimed invention except that the first portion comprises teeth instead of spikes configured for piercing and extending through the strap.  GoldsB shows that teeth and spikes configured for piercing and extending through the strap are equivalent structures known in the art.  Therefore, because these two engaging features (teeth and spikes) were art-recognized equivalents before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to substitute spikes configured for piercing and extending through the strap for teeth for securing the strap in the at least one strap receiving hole.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over GoldsA and GoldsB in view of Johnson (US 5,683,404).
As to claim 19, the combination of GoldsA and GoldsB discloses the invention of claim 17.

Johnson teaches a similar bone closure strap device (Figs. 1-6, col. 1 lines 61-67): a two-part securing member (12, 30) with a first portion (30) and a second portion (12), , the second portion includes at least one strap receiving hole (14); and a strap (18, 22) capable of being inserted into the at least one strap receiving hole (Fig. 4, col. 3 lines 59-64) and being secured in the at least one strap receiving hole by the first portion (Fig. 4, col. 3 lines 4-5, col. 3 line 67 – col. 4 line 2), wherein the second portion includes only one strap receiving hole (as defined, Figs. 1, 3, 4, and 5) capable of use for receiving the strap (Figs. 1, 3, 4, and 5), wherein the strap is capable of use for overlapping itself within the strap receiving hole (Figs. 1 and 4); wherein the strap comprises an enlarged end portion (22, Figs. 1, 2, and 4).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the second portion and an end of the strap as disclosed by the combination of GoldsA and GoldsB to secure overlapping portions of the strap within an single holes as taught by Johnson in order to hold the ends of a strap together to stabilize bone fragments, and to aid in the assembly of various bone prostheses such as pedicle screw devices, trauma fixation devices, external fixation devices, and for securing augments to implants to replace missing bone (Johnson col. 2 lines 21-27), i.e. to use a known alternative means of securing the strap.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY R SIPP whose telephone number is (313)446-6553.  The examiner can normally be reached on Mon - Thurs 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice or telephone the Examiner.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY R SIPP/Primary Examiner, Art Unit 3775